Citation Nr: 1741057	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-02 774 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for residuals of heat stroke, to include cognitive impairments and depression.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to November 1995.  This case comes before the Board of Veterans' Appeals (Board on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran provided testimony at an October 2013 Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In July 2017, the Board notified the Veteran that the VLJ that conducted the October 2013 hearing was no longer employed by the Board and that he had the opportunity to testify at another hearing.  The Veteran and his representative did not request a new hearing.  A transcript of the October 2013 hearing is of record.  

In December 2016 the Board remanded the claims of entitlement to service connection for residuals of heat stroke (to include cognitive impairments and depression) and entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (other than as a residual of heat stroke) for further development.  However, during the pendency of the appeal, in a January 2017 rating decision, the RO granted service connection for a psychiatric disability other than posttraumatic stress disorder (other than as a residual of heat stroke).  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claim for service connection for residuals of heat stroke, to include cognitive impairments and depression can be decided.  

In the September 2015 remand, the Board instructed the RO or Appeals Management Center (AMC) to afford the Veteran a VA examination by a panel of at least two VA neurologists, psychiatrists, or psychologists to determine the nature and etiology of all acquired psychiatric disorders and cognitive impairments present during the period of the claim.  

In April 2016, the Veteran underwent a VA examination conducted by one VA psychologist.  The examiner was unable to provide an opinion with regard to the presence of cognitive impairments or psychiatric symptoms without resort to mere speculation.  The examiner questioned the veracity of the Veteran's presentation and explained that the Veteran's performance on cognitive measures and his self-report of symptoms were consistent with over reporting.   The examinations were not conducted by a panel of at least two VA neurologists, psychiatrists, or psychologists, as instructed in the October 2014 and September 2015 Board remands.  

In the December 2016, the Board remanded in order to afford the Veteran a VA examination by a panel of at least two VA neurologists, psychiatrists, or psychologists to determine the nature and etiology of all acquired psychiatric disorders and cognitive impairments present during the period of the claim.  The panel of examiners were instructed to provide a medical opinion with respect to each acquired psychiatric disorder and cognitive impairment present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active duty service, to include the in-service heat stroke.  Additionally, as mentioned in the previous remands, the examiners were directed to specifically comment on the January 2010 VA treatment record showing severe cognitive impairments.  

Although the December 2016 and January 2017 VA examinations were conducted by a panel of at least two VA neurologists, psychiatrists, or psychologists, as instructed in the October 2014, September 2015, and December 2016 Board remands, the examiners did not specifically comment on the January 2010 VA treatment record showing severe cognitive impairments.  A remand to cure this defect is warranted.  See Stegall, 11 Vet. App. at 271; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2016 and January 2017 VA examiners for addendum opinions (or if they are not available then by a panel of at least two VA psychiatrists, psychologists, or neurologists, with sufficient expertise) to determine the nature and etiology of any cognitive impairments present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiners.  Any indicated tests and studies should be performed.

Based on a review of the Veteran's pertinent history and the examination results, the examiners should identify all cognitive impairments that have been present during the period of the claim. 

a)  With respect to each cognitive impairment that has been present during the period of the claim, the examiners should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service, to specifically include whether any such disorder or impairment is related to the in-service heat stroke.  

b)  The examiners are directed to specifically comment on the October 2010 VA examiner's finding of possible cognitive impairment caused by the heat stroke, but that the low scores could not be interpreted due to poor effort and the January 2010 VA treatment record showing severe cognitive impairments.  

The examiners must provide the rationale for all proffered opinions.  If the examiners are unable to provide any required opinion, they should explain why.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiners should identify the additional information that is needed.

2.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




